Citation Nr: 0100887	
Decision Date: 01/12/01    Archive Date: 01/17/01	

DOCKET NO.  99-13 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his brother



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1958 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VA RO in Muskogee which denied service connection for PTSD.  

Received in May 2000 was a statement from the veteran in 
which he indicated he was seeking service connection for a 
left shoulder disability.  He submitted medical evidence in 
support of his claim.  This matter has not been adjudicated 
or developed by the RO and is referred to the RO for 
appropriate action.  

FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for PTSD in a December 1996 rating decision.  

2.  The evidence submitted since the December 1996 rating 
decision includes evidence which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  





CONCLUSION OF LAW

New and material evidence has been submitted and the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The December 1996 
rating denial of service connection for PTSD was not appealed 
and is therefore final based upon the evidence then of 
record.  38 U.S.C.A. § 38 U.S.C.A. § 7105 (West 1991).  
However, if new and material evidence is submitted, the 
previously denied claim must be reopened.  38 U.S.C.A. 
§ 5108.  Here, the issue for appellate determination is 
whether the evidence received since the December 1996 
decision is new and material under the provisions of 
38 C.F.R. § 3.156(a).  In accordance with 38 C.F.R. 
§ 3.156(a), "new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  

Evidence in VA's possession at the time of its December 1996 
rating decision included the report of VA examination 
accorded the veteran in November 1996.  The claims file was 
reviewed by the examiner and he opined that the veteran did 
not meet the "full" criteria warranting a diagnosis of PTSD.  
It was stated the veteran did not have a specific incident he 
was reliving.  The Axis I diagnosis was continuous alcohol 
dependence.  The evidence also included the report of a 
psychiatric examination accorded the veteran by VA in 
April 1991.  At that time, it was the examiner's impression 
that there was no psychiatric disease identified.  

Evidence added to the record since December 1996 includes a 
July 1998 statement from W.R., M.D., who saw the veteran in 
June 1998 for the purpose of a psychiatric examination.  The 
physician provided the diagnosis of severe PTSD.  

Also submitted was a statement from the veteran in which he 
reported recollections of combat experiences during his time 
in Vietnam.  

Also added to the record was the report of a PTSD examination 
accorded the veteran by VA in October 1998.  The claims file 
was reviewed by the examiner with attention given to the 
veteran's stress letter, the report from his previous rating 
examination, and the report of his psychiatric examination 
done by the private physician.  Following examination, an 
Axis I diagnosis of PTSD was made.  Stressors were reported 
as "economic, problems with primary support system, and 
exposure to war."  

Received in November 1999 was an August 1998 statement from 
an osteopath which was to the effect that he had been taking 
care of the veteran since December 1997.  The osteopath 
reported that "since being in Vietnam he has had many 
problems with post-traumatic stress disorder."  

Also added to the record since the 1996 rating decision is 
the transcript of the video hearing held in November 1999.  

Upon a review of the additional evidence, the Board finds 
that it is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  Specifically, both VA and private mental health 
professionals have rendered a diagnosis of PTSD.  In 
addition, the VA psychiatrist who examined the veteran in 
October 1998 indicated that one of the stressors was 
"exposure to war."  Hence, the Board finds that the 
additional evidence is clearly so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, the evidence added to the record since 1996 is new 
and material, and the claim of entitlement to service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for PTSD is reopened.  


REMAND

In PTSD claims, the duty to assist includes assisting in the 
verification of the veteran's claimed inservice stressors.  
In this regard, the Board emphasizes that the evidence 
required to establish the inservice incurrence of a stressor 
varies depending on the RO's determination as to the 
veteran's status as a combat veteran.  The Board notes that 
the veteran has supplied several written statements as well 
as hearing testimony describing traumatic events experienced 
in service.  

The undersigned notes that the United States Court of Appeals 
for Veterans Claims (Court) in Cohen v. Brown, 10 Vet. App. 
128 (1997), stated, with respect to the sufficiency of 
stressors to support a diagnosis of PTSD, that a more 
subjective test has been adopted under the American 
Psychiatric Association's DSM-IV Manual.  In order for a 
stressor to sufficiently support a diagnosis of PTSD, a 
person must have been exposed to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others, and the person's response involved intense fear, 
helplessness, or horror.  

Under DSM-IV, there has been a modification in the 
nomenclature applied to the rating schedule for mental 
disorders, in place of the earlier version of that text set 
forth in DSM-III.  As the Court has noted, the significant 
change from DSM-III to DSM-IV is that the diagnostic criteria 
for a PTSD stressor (that is, the requirements for 
determining the sufficiency of the claimed stressor) are no 
longer based solely on experience and response but are 
individualized according to the individual's actual 
experience and response).  Cohen v. Brown, 10 Vet. App. at 
141.  The Court noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet. App. 170, 179 
(1998), affirmed, 174 F.3d. 1332 (Fed. Cir. 1999).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and the adjudicators are not 
bound to accept uncorroborated accounts or stressors and 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether any stressors that occurred 
were of sufficient gravity to cause and to support a 
diagnosis of PTSD is a question of fact for medical 
professionals.  

The undersigned finds that the current evidence of record 
does not contain sufficient evidence to establish combat 
participation by the veteran during his service in Vietnam.  
His service records show no awards or decorations which would 
appear to indicate that he engaged in combat with the enemy.  
However, he has recalled several incidents during his tour of 
duty that he considers stressful.  Unfortunately, no attempt 
to clarify these events has been made.  Nonetheless, medical 
professionals have diagnosed him with PTSD due to his service 
in Vietnam.  

In view of these facts, the Board believes the RO should 
obtain more specific information from the veteran regarding 
his alleged stressors in an attempt to verify these events.  
Thereafter, if a verified stressor is found, the veteran 
should be scheduled for a psychiatric examination to 
determine whether, in fact, a diagnosis of PTSD is 
appropriate.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records, 
including lay statements from anyone who 
served with him, or has recollections of 
details surrounding the claimed 
stressors.  The RO should also obtain and 
associate with the record any outpatient 
records of the VA Outpatient Clinic in 
Tulsa, Oklahoma, as well as any other 
records of treatment for PTSD not already 
associated with the record.  Of 
particular interest are any records from 
the Vet Center in Tulsa, Oklahoma, where 
the veteran indicated he had been going 
on a monthly basis.  

2.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of other claimed 
stressors.  This summary, together with a 
copy of the veteran's DD Form 214 and all 
associated documents, should be sent to 
the United States Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Springfield, Virginia  
22150.  That facility should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors, including records 
regarding any activities of B Battery, 
6th Battalion, 71st Artillery, between 
September 1965 and March 1966.  If the 
facility advises the RO that the 
requested information must be obtained 
through other organizations or offices, 
the RO should follow up with any 
additional sources as advised.  

3.  Next, the RO must make a specific 
determination, based upon the complete 
record, including the response from the 
USASCRUR, as to whether the veteran was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
must also specifically render a finding 
as to whether the veteran "engaged in 
combat with the enemy," for the purpose 
of applying the provisions of 38 C.F.R. 
§ 3.304(a) (2000).  If the RO determines 
that the record establishes the existence 
of a stressor or stressors, the RO must 
specify what stressor or stressors in 
service it has determined the record 
establishes.  In reaching this 
determination, the RO should address any 
credibility issues raised for the record.  

4.  Thereafter, if any verified stressor 
or stressors is or are found, the veteran 
should be afforded a VA psychiatric 
examination.  The purpose of the 
examination is to determine whether the 
complete record supports a diagnosis of 
PTSD.  If the diagnosis of PTSD is deemed 
appropriate, the examiner should comment 
on the link between current 
symptomatology and one or more of the 
inservice stressor(s).  The sufficiency 
of the stressor(s) to establish the 
diagnosis of PTSD should be noted.  If 
the diagnosis of PTSD is not deemed 
appropriate, the examiner should explain 
his or her position in light of the 
findings of PTSD as noted in the record.  
The claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination, in 
order noted that he or she may review 
pertinent aspects of the veteran's 
service and medical history.  

5.  The RO should then review the record 
and readjudicate the claim of service 
connection for PTSD.  If the action 
remains adverse to the veteran, both he 
and his representative should be 
furnished with a supplemental statement 
of the case.  Thereafter, they should be 
given an opportunity for response.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no further 
action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




Error! Not a valid link



